UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:February 29, 2012 Date of reporting period:February 29, 2012 Item 1. Reports to Stockholders. The American Trust Allegiance Fund One Court Street Lebanon, New Hampshire 03766 Annual Report For The Year Ended February 29, 2012 American Trust Allegiance Fund April, 2012 Dear Fellow Shareholders, It is our pleasure to provide you with the American Trust Allegiance Fund’s Annual Report for the 12 months ended February 29, 2012. The Allegiance Fund just completed its 15th year with strong performance.We believe this should give pause to people who think one cannot invest ethically and still perform well.If you had invested $10,000 in the Allegiance Fund at its inception (March 11, 1997), on February 29, 2012 it would have been worth $23,539.45.If invested in the benchmark S&P 500® Index, it would have been worth $21,980.33, and if invested in our Morningstar peer group (large cap growth mutual funds), it would have been worth $19,554.56.We want you to know that we did not amass this significant growth through taking excessive risk, but instead by focusing on good quality companies with strong balance sheets, generally low debt and good management.We also feel that not only did the Allegiance Fund’s screens not hinder performance, but that they contributed to the Fund’s long-term performance. During the 12 months ended February 29, 2012, the general stock market, as measured by the S&P 500® Index, was up 5.12%, as compared to your Allegiance Fund which was up 5.44%.Additionally, over the past 6 months ending February 29, 2012, the S&P 500® Index was up 13.31%, while your Allegiance Fund was up 15.42%. Why has the Allegiance Fund’s performance been so strong?Over the last several years, the stock market has exhibited markedly different performance based on the sectors and geographies in which one is invested.One side of the market has suffered with housing, building, banking and related stocks.The other side has fared far better, driven by strong earnings from such sectors as information technology and telecommunication services.Our exposure to these two sectors, in particular, drove our better than market performance during the Fund’s most recent fiscal year.Stocks like Apple, Inc. and Brazilian telecommunications giant, Telecomunicacoes de Sao Paulo, were standout performers in our portfolio.We have generally avoided stocks in the materials, industrials and financials sectors, such as banks and home-builders, though the portfolio holds CBRE Group and Ford Motor Co., which have detracted from the Fund’s performance.We believe that their day will come, but recently they have served only to add volatility. We should note that all performance data referenced above is after fees.This means that the data reflects what you, the shareholder, actually receive. Many have asked whether the stock market’s significant rally from the bottom in March of 2009 means it is too expensive now.We believe the answer is no.For instance, technology stocks have continued to grow their earnings almost as fast as their stock price thereby keeping such stocks reasonably priced. 2 American Trust Allegiance Fund The broadest and most well known measure of value in the stock market is the price/earnings multiple which stands at only 16 on trailing 12 months earnings according to the S&P 500® Index.That is the average over the last 30 years, so it would be difficult to argue stocks are expensive on that basis.In fact, with interest rates still quite low, many would argue that stocks deserve a price-to-earnings ratio of closer to 18. Valuing stocks cannot be done in a vacuum.In particular, they should be assessed versus the alternatives.Based on our review of data over the past 30 years, there has almost never been a moment when stocks look so much more attractive than bonds as they do now.In fact, recently the yield on the stocks in the S&P 500® Index has exceeded the yield on the 10-Year U.S. Treasury bond. This suggests that investors remain cautious overall, and are likely underweighted in stocks and overweighted in bonds.We hope that our investors recognize that following the crowd is typically a poor maxim for investment performance, and that an analytical approach to relative value is a better approach than being driven by fear and greed.For those who would like to discuss the relative merits of stocks versus bonds in more detail, we invite you to call us for a more fulsome discussion than space permits in this report. There are, of course, plenty of challenges to be dealt with, including the European Union debt issues, the viability of the Euro, Chinese over-expansion and U.S. budgetary wrangling.Yet, all these were with us last summer when the stock market reacted as though the EU would drag the U.S. into a double-dip recession.The stock market has rallied enormously since then and today the perception is changing to the possibility that the U.S. recovery will help the EU out of its economic woes - thus the importance of focusing on what may happen in the future and not on the consternations of the moment. Looking forward, we see the U.S. economy improving as Americans get back to work.For the last 5 months, employment has increased more than 200,000 per month.At some point, job increases should lead to a stronger housing market and the worst post-war housing recession should begin to recover.Cash on corporate balance sheets is at a record high and corporate earnings have continued to show strength along with corporate balance sheets. This is the kind of atmosphere that is usually conducive to stock growth and we will continue to look for opportunities in this improving economy. Most importantly, we are grateful to you for your support of the American Trust Allegiance Fund and we hope that, in return, we can help you meet your financial goals. Sincerely yours, Paul H. Collins 3 American Trust Allegiance Fund Past performance is not a guarantee of future results. The Fund's socially responsible policy could cause it to make or avoid investments that could result in the portfolio under-performing similar funds that do not have similar policies. The Fund may invest in small- and medium-capitalization companies, which tend to have limited liquidity and greater price volatility than larger-capitalization companies. The Fund invests in foreign securities, which are subject to the risks of currency fluctuation, political and economic stability and differences in accounting standards. These risks are greater in emerging markets. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. The S&P 500® Index is an unmanaged index commonly used to measure performance of U.S. stocks. This index is not available for investment and does not incur charges or expenses. Stocks are a type of security that signifies ownership in a corporation and represents a claim on a part of the corporation’s assets and earnings.Bonds are fixed income securities that are financial obligations of an entity that promises to pay a specified sum of money at a specified future date. Price-Earnings Ratio (P/E) is a valuation ratio of a company’s current share price compared to its per-share earnings. The information provided herein represents the opinion of Paul H. Collins and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings please refer to the Schedule of Investments in this report. The information on page one illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date of March 11, 1997.It assumes the reinvestment of dividends and capital gains.This information does not imply any future performance. Each Morningstar average represents a universe of funds with similar investment objectives. 4 American Trust Allegiance Fund Comparison of the change in value of a hypothetical $10,000 investment in the American Trust Allegiance Fund vs the S&P 500® Index for the 10-year period ending February 29, 2012 Average Annual Total Return: 1 Year 5 Years* 10 Years* American Trust Allegiance Fund 5.44% 3.35% 4.58% S&P 500® Index 5.12% 3.24% 4.17% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-385-7003. The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Returns reflect the reinvestment of dividends and capital gains.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced.Indices do not incur expenses and are not available for investment. The Fund may invest in small- and medium-capitalization companies, which tend to have limited liquidity and greater price volatility than large-capitalization companies. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. * Average annual total return represents the average change in account value over the periods indicated. 5 American Trust Allegiance Fund EXPENSE EXAMPLE at February 29, 2012 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/11 – 2/29/12). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.45% per the operating expenses limitation agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 American Trust Allegiance Fund EXPENSE EXAMPLE at February 29, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/11 2/29/12 9/1/11 – 2/29/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.45%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. SECTOR ALLOCATION OF PORTFOLIO ASSETS at February 29, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 7 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at February 29, 2012 Shares COMMON STOCKS:95.44% Value Aerospace Product and Parts Manufacturing:2.99% Embraer S. A. - ADR $ Basic Chemical Manufacturing:1.82% Praxair, Inc. Building Materials:1.94% Owens Corning, Inc.* Communications Equipment Manufacturing:1.93% Qualcomm, Inc. Computer & Peripheral Equipment Manufacturing:9.44% Apple, Inc.* EMC Corp.* International Business Machines Corp. Conglomerates:2.58% Loews Corp. Dairy Product Manufacturing:4.76% Dean Foods Co.* Deep Sea, Coastal, and Great Lakes Water Transportation:0.92% Alexander & Baldwin, Inc. Depository Credit Intermediation:4.18% State Street Corp. Engine, Turbine, and Power Transmission Equipment Manufacturing:3.29% Cummins, Inc. Footwear Manufacturing:1.02% Nike, Inc. - Class B Grain and Oilseed Milling:1.62% General Mills, Inc. Insurance Carriers:3.64% Berkshire Hathaway, Inc. - Class B* Lessors of Real Estate:4.13% CBRE Group, Inc.* The accompanying notes are an integral part of these financial statements. 8 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at February 29, 2012, Continued Shares Value Metal Ore Mining:10.78% Freeport-McMoRan Copper & Gold, Inc. $ Newmont Mining Corp. Pacific Rubiales Energy Corp.# Motor Vehicle Manufacturing:3.88% Ford Motor Co. Navigational, Measuring, Electromedical, and Control Instruments Manufacturing:2.25% Swatch Group AG - ADR Oilfield Services:2.55% Schlumberger Ltd.# Oil and Gas Extraction:3.59% Apache Corp. Other Financial Investment Activities:2.52% Franklin Resources, Inc. Other Information Services:3.73% Google, Inc. - Class A* Petroleum and Coal Products Manufacturing:3.84% Exxon Mobil Corp. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing:2.86% LyondellBasell Industries NV - Class A# Scientific Research and Development Services:3.07% The Babcock & Wilcox Co.* Semiconductor and Other Electronic Component Manufacturing:3.99% Texas Instruments, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing:0.84% Colgate-Palmolive Co. The accompanying notes are an integral part of these financial statements. 9 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at February 29, 2012, Continued Shares Value Software Publishers:6.32% Adobe Systems, Inc.* $ Oracle Corp. Wireless Telecommunications Carriers:0.96% American Tower Corp.* TOTAL COMMON STOCKS (Cost $14,230,890) PREFERRED STOCKS:2.02% Natural Gas Distribution:2.02% Ultrapar Participacoes S.A. - ADR TOTAL PREFERRED STOCKS (Cost $272,310) SHORT-TERM INVESTMENTS:2.70% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%† Reserve Primary Fund - Class 5+‡ — TOTAL SHORT-TERM INVESTMENTS (Cost $483,289) Total Investments in Securities (Cost $14,986,489):100.16% Liabilities in Excess of Other Assets:(0.16)% ) Net Assets:100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. + Valued at a fair value in accordance with procedures established by the Fund’s Board of Trustees. ‡ Illiquid security. As of February 29, 2012, the security had a value of $0 (0.0% of net assets). The security was acquired between September 16, 2008 and October 22, 2008, and has a cost basis of $3,164. † Rate shown is the 7-day yield as of February 29, 2012. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 10 American Trust Allegiance Fund STATEMENT OF ASSETS AND LIABILITIES at February 29, 2012 ASSETS Investments in securities, at value (cost $14,986,489) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed 75 Due to advisor Administration fees Audit fees Transfer agent fees and expenses Fund accounting fees Legal fees Custody fees Shareholder reporting Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$17,753,810 / 823,967 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 11 American Trust Allegiance Fund STATEMENT OF OPERATIONS For the Year Ended February 29, 2012 INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $2,405) $ Interest Total income Expenses Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Legal fees Reports to shareholders Chief Compliance Officer fee (Note 4) Trustee fees Custody fees (Note 4) Miscellaneous expense Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 12 American Trust Allegiance Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended February 29, 2012 February 28, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ $ (a) A summary of share transactions is as follows: Year Ended Year Ended February 29, 2012 February 28, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. 13 American Trust Allegiance Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the year Year Ended 2/29/12 2/28/11 2/28/10 2/28/09 2/29/08 Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) Total distributions ) Net asset value, end of year $ Total return % % % -40.90 % % Ratios/supplemental data: Net assets, end of year (thousands) $ Ratio of expenses to average net assets: Before expense waiver % After expense waiver % Ratio of net investment income/(loss) to average net assets: Before expense waiver )% )% )% )% % After expense waiver % Portfolio turnover rate % The accompanying notes are an integral part of these financial statements. 14 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 29, 2012 NOTE 1 – ORGANIZATION The American Trust Allegiance Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek capital appreciation.The Fund began operations on March 11, 1997. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2009 – 2011, or expected to be taken in the Fund’s 2012 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are calculated on the basis of first in, first out.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. 15 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 29, 2012, Continued The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. For the year ended February 29, 2012, the Fund made the following permanent tax adjustments on the statement of assets and liabilities: Undistributed Net Accumulated Net Investment Income/(Loss) Realized Gain/(Loss) E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. REITs:The Fund has made certain investments in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon available funds from operations.It is quite common for these dividends to exceed the REITs’ taxable earnings and profits resulting in the excess portion being designated as a return of capital.The Fund intends to include the gross dividends from such REITs in its annual distributions to its shareholders and, accordingly, a portion of the Fund’s distributions may also be designated as a return of capital. G. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. 16 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 29, 2012, Continued NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation 17 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 29, 2012, Continued adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities:Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price doesn’t represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Illiquid Securities:A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued.Illiquid securities may be valued under methods approved by the Fund’s Board of Trustees as reflecting fair value.At February 29, 2012, the Fund had investments in illiquid securities with a total value of $0 or 0.0% of net assets. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of February 29, 2012: 18 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 29, 2012, Continued Level 1 Level 2 Level 3 Total Common Stocks Finance and Insurance $ $
